            Case 4:21-cv-00055-BRW Document 10 Filed 04/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

DEVERICK SCOTT
ADC #131042                                                                         PLAINTIFF

VS.                                 4:21-CV-00055-BRW-JJV

ARKANSAS DIVISION OF CORRECTIONS, et al.                                         DEFENDANTS

                                             ORDER

         I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge Joe J. Volpe and Plaintiff’s Objections. After carefully considering the objections and

making a de novo review of the record, I approve and adopt the Recommended Disposition in all

respects.

         Accordingly, Plaintiff’s Amended Complaint (Doc. No. 6) is DISMISSED WITHOUT

PREJUDICE.        I certify that an in forma pauperis appeal from this Order would not be taken in

good faith.1

          IT IS SO ORDERED this 19th day of April, 2021.



                                                           Billy Roy Wilson__________________
                                                           UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                                 1
